     Case
        Case
          2:20-cv-02179-APG-BNW
              MDL No. 2741 Document
                                Document
                                    2134 Filed
                                          7 Filed
                                               12/16/20
                                                   12/16/20
                                                         Page
                                                            Page
                                                              1 of12of 2




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                                               MDL No. 2741



                                  (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −248)



On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 3,161 additional
action(s) have been transferred to the Northern District of California. With the consent of that court,
all such actions have been assigned to the Honorable Vince Chhabria.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of California and assigned to
Judge Chhabria.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
consent of that court, assigned to the Honorable Vince Chhabria.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:


               Dec 16, 2020
                                                       John W. Nichols
                                                       Clerk of the Panel
  Case
     Case
       2:20-cv-02179-APG-BNW
           MDL No. 2741 Document
                             Document
                                 2134 Filed
                                       7 Filed
                                            12/16/20
                                                12/16/20
                                                      Page
                                                         Page
                                                           2 of22of 2




IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                            MDL No. 2741



                  SCHEDULE CTO−248 − TAG−ALONG ACTIONS



 DIST      DIV.      C.A.NO.     CASE CAPTION


DELAWARE

  DE        1       20−01341     Lawrence et al v. Monsanto Company

FLORIDA MIDDLE

  FLM       2       20−00946     Lundy v. Monsanto Company

MISSOURI EASTERN

 MOE        4       20−01570     LoPiccolo v. Monsanto Company

NEVADA

  NV        2       20−02179     Khal v. Monsanto Company

OKLAHOMA WESTERN

 OKW        5       20−01173     Grubb et al v. Monsanto Company
